Citation Nr: 1529941	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  05-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected internal derangement of the left knee with arthritis and limitation of motion.

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected internal derangement of the left knee with arthritis and limitation of motion.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from April 1970 to September 1970. 

This case was originally before the Board of Veterans Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a February 2009 decision, the Board denied (in pertinent part) claims for service connection for a low back disability and a right knee disability, both to include as secondary to the service-connected left knee disability.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court). 

In January 2010 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's February 2009 decision with respect to the aforementioned issues, and remanded the matter to the Board for action in compliance with the Joint Motion.  In November 2010 and December 2013, the Board remanded this case for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Pursuant to the Joint Motion, the case was remanded in November 2010 and December 2013 to obtain a medical opinion as to whether any current right knee disability or low back disability is proximately due to (caused by), or aggravated (chronically worsened) by the Veteran's service-connected internal derangement of the left knee with arthritis and limitation of motion.  In this regard, the examiner was to expressly consider whether the Veteran's left knee disability results in an antalgic gait and whether such antalgic gait may have caused or aggravated either the right knee disability or low back disability.  The examiner was to provide supporting rationale for his or her opinion.  Unfortunately, the Board's directives were not substantially complied with and another remand is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Most recently, a VA medical opinion was obtained in August 2014.  However, the opinion obtained is inadequate for adjudication purposes.  Specifically, the examiner opined that the Veteran's low back and right knee disabilities were less likely than not permanently aggravated by his service-connected left knee disability, but provided no rationale (other than noting that his previous rationale was unchanged) and no specific discussion any antalgic gait caused by the left knee disability.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new opinion should be obtained. 

Again, the Board recognizes that this case was remanded twice previously and sincerely regrets the further delay.  Notably, however, this case is on remand from the Court, and the Court has routinely returned to the Board for corrective action cases where development sought on remand was not completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding treatment records since November 2014.

2.  Obtain an addendum medical opinion from a VA medical professional with appropriate expertise, other than N.A.S., the examiner who provided the previous opinions in 2012, 2013 and 2014. 

The Veteran's claims file, including a copy of this remand, must be made available to the medical professional for review in connection with the opinion.  The examiner is requested to review the record and answer the following specific questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability was caused or aggravated by the Veteran's service-connected left knee disability or to any altered gait caused by his service-connected left knee disability? 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability was caused or aggravated by the Veteran's service-connected left knee disability or to any altered gait caused by his service-connected left knee disability?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

Again, the VA medical professional should expressly consider whether the Veteran's left knee disability results in an antalgic gait and whether such antalgic gait may have aggravated his current low back and right knee disabilities. 

3.  Then readjudicate the service connection claims on appeal.  If any claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




